NO








NO. 12-09-00380-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
REGINALD JAMES BANKS,
APPELLANT                                                     '     APPEAL
FROM THE 
 
V.                                                                         '     COUNTY
COURT AT LAW OF
 
WENDALYNN JOANNE BANKS
AND IN THE INTEREST OF
D.J.B.,             '     SMITH
COUNTY, TEXAS
R.C.B., AND R.J.B., 
CHILDREN
 


MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant,
Reginald James Banks, perfected his appeal on November 12, 2009.  The record
was filed on January 12, 2010, making Appellant’s brief due on or before
February 11, 2010.  When Appellant failed to file his brief by February 11,
2010, this court notified him on February 18, 2010 that the brief was past
due.  The notice warned that if no motion for extension of time to file the
brief was received by March 1, 2010, the appeal would be dismissed for want of
prosecution under Texas Rule of Appellate Procedure 42.3(b).  Further, the
notice informed Appellant that the motion for extension of time must contain a
reasonable explanation for his failure to file the brief and a showing that
Appellee, Wendalynn Joanne Banks, had not suffered material injury thereby.  In
response, Appellant filed a motion to extend the time for filing his brief to
March 15, 2010, and the motion was granted.  
            When
Appellant did not file his brief by March 15, 2010, this court notified him on
March 18, 2010 that the brief was past due.  The notice warned that if no
motion for extension of time to file the brief was received by March 29, 2010,
the appeal would be dismissed for want of prosecution under rule 42.3(b).  The
notice also informed Appellant that the motion must contain a reasonable
explanation for his failure to file the brief and a showing that Appellee had
not suffered material injury thereby.
            To
date, Appellant has neither complied with nor otherwise responded to this
court’s March 18, 2010 notice.  Accordingly, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P.  38.8(a)(1), 42.3.(b).
Opinion delivered May 12, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)